UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7429



ROBERT JOHN MOES,

                                            Petitioner - Appellant,

          versus


STEPHEN DEWALT, Warden; DAVID A. HOLLER, Case
Manager,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Roger W. Titus, District Judge. (CA-04-
2959-8-RWT)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert John Moes, Appellant Pro Se. James A. Frederick, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert John Moes, a federal prisoner, seeks to appeal the

district court’s order dismissing his petition filed under 28

U.S.C. § 2241 (2000).    We have reviewed the record and have found

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.    See Moes v. DeWalt, No. CA-04-2959-8-RWT

(D. Md. filed Aug. 26, 2005 & entered Aug. 30, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                                - 2 -